Citation Nr: 0607165	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to an initial compensable disability rating 
for residual scars from shrapnel wounds to the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from July 1980 to July 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, dated in 
June 2002.

In an Informal Hearing Presentation dated in January 2006, 
the veteran's representative raised the issue of entitlement 
to a separate disability rating for a thyroid disorder.  The 
Board does not have jurisdiction of this issue as it has not 
been adjudicated by the RO.  The issue is, therefore, 
referred to the RO for appropriate action.

The issue of entitlement to an initial compensable disability 
rating for residual scars from shrapnel wounds to the right 
lower extremity is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's arthritis of both knees and ankles is 
already service connected.

2.  The medical evidence of record does not show that the 
veteran has arthritis of any additional joints that was 
incurred in service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
arthritis of multiple joints have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 1154(b), 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in March 2002, as well as by 
follow-up letters dated in April 2003 and May 2003.  The 
veteran was also provided notice in the discussions in the 
June 2002 and August 2003 rating decisions, the August 2003 
Statement of the Case (SOC), and the December 2003 
Supplemental Statement of the Case (SSOC).  The veteran was 
told of what was required to substantiate his claims and of 
his and VA's respective duties, i.e., that VA would attempt 
to get any additional records that he identified as being 
helpful to his claim.  He was also asked to submit evidence 
and/or information, which would include that in his 
possession, to the RO.  The RO stated that it was giving him 
the opportunity to submit additional evidence or request 
assistance prior to making a decision.  

The veteran's claim was initially adjudicated by the RO in 
June 2002.  To the extent that he may not have been provided 
adequate VCAA notice prior to the initial adjudication of his 
claim, this was nonprejudicial.  There is no indication that 
the outcome of the case has been affected, and the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet App 103 (2005).  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and after 
the notice was provided, the case was readjudicated and the 
December 2003 SSOC was provided to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service personnel and medical records and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded VA examinations in September 2000, October 2000, and 
August 2003.  Additional VA examination is unnecessary in 
this case.  The evidentiary record does not show that any 
arthritis is associated with an established event, injury, or 
disease in service; manifested during an applicable 
presumptive period; or otherwise associated with military 
service.  38 C.F.R. § 3.159(c)(4)(i); Compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal presumption by showing that it 
was manifested to a compensable degree within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

Initially, the Board notes that the veteran has already been 
service-connected for arthritis of both knees and ankles.  
Accordingly, those joints will not be addressed in his claim 
for arthritis of multiple joints herein.  The veteran's 
service medical records are negative of any diagnosis of 
arthritis of the any joints during his period of active 
service.

An undated service medical record shows that the veteran had 
reported left toe pain while playing basketball.  The 
assessment was rule out fracture of the left great toe.

A service medical record dated in May 1983 shows that the 
veteran sustained trauma to the right thumb.  X-rays were 
within normal limits. The diagnosis was contusion.  

A service medical record dated in January 1987 shows that the 
veteran sustained trauma to the right knuckle of the right 
hand.  There was no evidence of a fracture or of arthritis.

A service medical record dated in July 1988 shows that the 
veteran reported having jammed the fourth finger of the right 
hand.  X-rays were negative.  The assessment was contused 
right fourth finger.

A radiological report dated in February 1992 shows that the 
veteran had reported that his left wrist was very painful.  
X-rays were within normal limits.

A service medical record dated in May 1994 shows that the 
veteran reported pain in the left fifth digit following a 
basketball injury two weeks earlier.  X-rays were taken to 
rule out a fracture.

A service medical record dated in April 1995 shows that the 
veteran had ligamentous strain of the right index finger.  X-
rays were negative for a fracture.

In June 1996, the veteran received several cuts and bruises 
from the explosion of a terrorist bomb.  His injuries were 
consistent with those from a bomb that shattered glass.  He 
received medical treatment in the triage area, but this was 
not documented due to workload requirements on medical 
personnel and the veteran's immediate scheduled departure.  
He was awarded the Purple Heart.  See Memorandum, 
Authorization for Purple Heart, dated August 22, 1996.  

Subsequent to service, there is no competent evidence of 
record showing that the veteran currently has arthritis that 
is etiologically related to any in-service disease or injury.

A medical information form from P. Sanjay, M.D., dated in 
March 2001 shows that the veteran reporting having arthritis.  
The particular joint affected was not identified, and no x-
rays were provided.  A VA examination report dated in August 
2003 shows that the veteran was said to have a rather 
definite degenerative joint disease of his hips.  However, no 
x-rays of the hips were conducted.   The Board is not 
required to accept a medical diagnosis that is unsupported by 
the objective medical evidence.  See Cross v. Derwinski, 2 
Vet. App. 150, 153 (1992) (diagnosis of traumatic arthritis 
in hands accompanied by x-rays showing no abnormality).
 
In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim for service connection for 
arthritis of multiple joints.  Although the veteran's service 
medical records shows some reports of trauma sustained to 
various joints during service, subsequent to service, there 
is no evidence of arthritis of any joint that has been 
etiologically related to service. 

The Board has considered the post-service VA examination 
report which stated that the veteran has degenerative joint 
disease of the hips, as well as the statement from Dr. 
Sanjay.  Assuming, without deciding that the veteran does 
have arthritis, there has been no correlation made by a 
competent authority that the current arthritis is 
etiologically related to any disease or injury during 
service.  Also, there is no evidence of record that the 
veteran was diagnosed with arthritis of any joint within one 
year following separation from service.  As such, service 
connection for arthritis of multiple joints cannot be 
established based upon a legal presumption.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b).  As noted above, 
the veteran was awarded the Purple Heart and he has combat 
status for purposes of the analysis of this claim for service 
connection.  However, the presumption afforded under 38 
U.S.C.A. § 1154(b) addresses only the question of whether a 
particular disease or injury occurred in service; that is, 
what happened then, and does not address the question of 
either current disability or its connection to service, both 
of which generally require competent medical evidence.  Thus, 
this provision does not presumptively establish service 
connection for a combat veteran; rather, it relaxes the 
evidentiary requirements for determining what happened in 
service.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  As 
detailed above, the veteran has failed to present competent 
medical evidence relating any current arthritis to his period 
of active duty.

The preponderance of the evidence is against a finding that 
arthritis of multiple joints was manifest in service or 
within any applicable presumptive period.  There is no 
competent evidence of record relating any current arthritis 
of multiple joints to the veteran's active service.  The 
veteran's own statements are not competent to make such a 
medical assertion, as there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, for the reasons and bases stated above, the 
veteran's claim of entitlement to service connection for 
arthritis of multiple joints must be denied.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is 
not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002 & Supp. 2005).


ORDER

Entitlement to service connection for arthritis of multiple 
joints is denied.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration. 

Effective August 30, 2002, the schedular criteria for 
evaluating disabilities of the skin were amended.  See 67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  Although the 
veteran has been advised of the new rating criteria in the 
August 2003 SOC, the most recent VA skin examination 
conducted in August 2003 was inadequate in that it did not 
provide an evaluation based upon the current provisions all 
of the possibly applicable rating criteria.  On remand, the 
veteran should be afforded a VA skin examination so that the 
extent of his service-connected residual scars from shrapnel 
wounds to the right lower extremity may be determined. 

Additionally, there is a statement from Syed Shah, M.D., 
dated in November 2003, is associated with the claims folder.  
Dr. Shah stated that the veteran has been his patient since 
January 2001.  His complete treatment records of the veteran 
should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the 
veteran's complete treatment records from 
Syed Shah, M.D., dated since January 
2001.  Actual treatment records, as 
opposed to summaries, should be 
requested.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination.  
The claims folder must be made available 
to the examiner for review prior to the 
examination, and the examiner must 
annotate in the examination report that 
this has been accomplished.

All pertinent symptomatology and findings 
associated with the veteran's service-
connected residuals from shrapnel wounds 
to the right lower extremity should be 
reported in detail, to include any scars 
and muscle residuals.  

Unretouched color photographs should be 
included with the examination report.

The examiner is asked to indicate the 
specific area or areas, in square inches, 
affected by the service-connected 
residual scars from shrapnel wounds to 
the right lower extremity.  The examiner 
should comment on whether or not the 
scars are superficial; cause limited 
motion; are associated with underlying 
soft tissue damage; are unstable; are 
poorly nourished with repeated 
ulceration; are tender or painful on 
examination; or cause any limitation of 
function.

The examiner should discuss the severity 
of any muscle impairment, and identify 
which, if any, muscle groups are 
involved.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

3.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws, regulations and case 
law, including both the old and revised 
versions of 38 C.F.R. § 4.118.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


